MEMORANDUM **
John Michael Merrill appeals from his sentence of 63 months imposed following a guilty plea to being a felon in possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Merrill contends that his sentence is unreasonable because it fails to account for the nature and circumstances of his offense or his personal background, and that the district court failed to provide a reasoned explanation justifying his sentence. The record belies these contentions. We thus conclude that Merrill’s sentence is not unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.